Citation Nr: 0217160	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  91-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from December 1947 to 
April 26, 1951.  He also had a period of unrecognized 
service from April 27, 1951 to December 1953.  His claim 
here is predicated upon his period of recognized service.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1990 
rating decision from the Nashville, Tennessee, Regional 
Office (RO).  That rating decision granted service 
connection for post-traumatic stress disorder and assigned 
the disorder a schedular 30 percent evaluation from November 
16, 1989.  

By a rating action dated in February 1998, the RO, in 
pertinent part, assigned a schedular 50 percent evaluation 
for PTSD.  Thereafter, the veteran continued to express his 
disagreement with the evaluation assigned to the service-
connected PTSD.  The Board remanded this case most recently 
in February 1999 for additional development of the evidence.

The Board is of the opinion that the evidence raises the 
issue of entitlement to an effective date prior to November 
16, 1989 for the grant of service connection for PTSD.  This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to July 20, 1999 the veteran's PTSD was productive 
considerable social and industrial impairment. 

2.  Effective from July 20, 1999 the veteran's PTSD is 
productive of incapacitating psychoneurotic symptoms which 
have resulted in virtual isolation in the community and 
unemployability.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD 
effective prior to July 20, 1999 have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (in effect both prior to and on November 7, 1996).

2.  The criteria for a 100 percent evaluation for PTSD 
effective on July 20, 1999 have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case and supplemental statements of the case.  In the August 
2002 supplemental statement of the case, the RO also 
notified the veteran of VCAA, and of VA's duty to assist the 
veteran by obtaining evidence from various sources and to 
obtain a medical opinion if an examination or opinion is 
necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence necessary 
to support the claim by informing the RO of relevant medical 
records not already obtained.  The record shows that all 
pertinent evidence has been obtained.  The Board finds that 
the VA has satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

Service connection is currently in effect for the PTSD, 
residuals of a shell fragment wound to the right foot, rated 
at 10 percent, and malaria, rated as non-compensable.

The record indicates that the veteran filed his claim for 
service connection for a nervous disorder in August 1988.  
In an October 1990 rating decision, from which this appeal 
originally arises, the RO granted service connection for 
PTSD and assigned that disability a 30 percent evaluation 
effective from November 16, 1989.  During the course of the 
veteran's appeal, a February 1998 rating decision increased 
the assigned evaluation to 50 percent effective from 
November 16, 1989.  This rating has remained in effect 
since.  

During a January 1990 VA examination by a psychologist the 
veteran reported that he began drinking after discharge.  He 
drank daily for about three years.  He quit when he and his 
wife adopted their first child.  He reported that he had 
been married to his wife for 35 years and that he worked 
steadily until 1980 when he became unemployed.  He reported 
that he had not worked since.  

On examination, the veteran presented with a severe stutter.  
The report noted that the veteran's speech varied from 
moderate to severe levels of disfluency.  He was able with 
concentration to make a fluent sentence.  The veteran 
reported having nightmares.  He reported current suicidal 
ideation but denied intent, plans or attempts.  He had a 
profound sense of hopelessness due to his physical health 
and financial problems.  He was currently unemployed, and 
depended on his children for his financial support.  The 
examining clinical psychologist concluded that the 
development of stuttering resulted as a traumatic reaction 
to combat.  The examiner opined that an acute post traumatic 
stress disorder became chronic, and, except for the 
stuttering problem, appeared to improve until the veteran 
became unemployed in 1980.  The report reflects that the 
post-traumatic effects of stuttering and anxiety appeared to 
have significantly impaired the veteran's ability to cope 
with current life problems regarding finances and health.  
The examiner opined that the veteran's mental problems were 
responding only minimally to treatment, and the combination 
of the stuttering and physical health would make prospects 
for employment and associated increases in self-esteem very 
unlikely.

The report of a September 1990 VA examination reflects that 
the veteran was presently on Prozac, an antidepressant 
medication, and that he had never been an inpatient at a VA 
hospital for his PTSD, but had been seen periodically over 
the past 3 to 4 years.  After service he had worked for four 
years at one job, then for fourteen years at another and was 
laid off.  He then got another job.  He had been married for 
36 years and had two adopted children.

On examination, the veteran appeared anxious without 
hyperactivity.  He was cooperative and appeared to be in 
distress because of his inability to communicate because of 
his stuttering.  He was moderately depressed but denied any 
suicidal thinking.  His affect appeared appropriate and non-
labile, and he was oriented times four.  He appeared to have 
no gross cognitive defect and his speech pattern and 
language appeared to be normal except for the stuttering 
problem.  He had no abnormalities of thought content, 
perception or form of thought.  His insight and judgment 
were intact.  The diagnoses were stuttering (acquired 
provisional), and PTSD (provisional if correlated with true 
combat experience).  The examiner assigned a global 
assessment of functioning (GAF) score of 58 at present, and 
highest last year of 62.  The examiner indicated that the 
veteran's stuttering problem was acquired and due to 
traumatic events during service, and that it was quite 
distressing and caused difficulty for the veteran to 
function in society.  

During an August 1992 VA examination, the veteran reported 
that he developed a stutter after service which had become 
progressively worse.  He reported that he felt anxious 
frequently, had nightmares, and became nervous when his 
children made noises.  He was fired from a job in Bristol 
for missing work and not reading orders properly.  He 
reported complaints included feeling anxious, depressed and 
irritable.  On examination, findings included that he 
stuttered, and his mood was mildly anxious, mildly 
depressed.  He was alert and oriented times four, and his 
intellect was judged to be average.  He denied any active 
suicidal or homicidal plans.  He had thought about jumping 
off a building two months before because he felt life was 
not worth living.  He was unable to talk and express 
himself.  He felt that his wife and children kept him going.  
He denied any hallucinations.  The diagnosis was PTSD, mild 
in nature.  The examiner felt that the veteran's stuttering 
and present condition was related to the veteran's 
experiences in service, and the fact that he continued to 
have anxiety, depression, complaints of nightmares, 
difficulty functioning in social situations with easy 
irritability.  The examiner assigned a GAF score of 60 to70, 
and noted under Axis IV that chronic mental illness and 
chronic physical condition left the veteran a stressor level 
of 3.

During a May 1995 VA examination for PTSD, the veteran 
reported complaints including that on most nights he did not 
sleep well and that these problems had increased over the 
last few years.  He described frequent awakening and 
nightmares.  He had become increasingly grouchy and 
irritable and continued to have severe problems with speech 
stuttering, which caused him problems relating to others.  
This caused frustration.  He had periods when he feels very 
depressed and had experienced suicidal ideation without 
intent or plan to harm himself.  He had periods of 
increasing anxiety and stress, mostly related to situational 
issues.  

On examination, the examiner noted that the veteran had been 
followed at a VA mental health clinic with the last visit in 
May 1995.  Current medications included Prozac and Vistaril.  
The veteran was anxious and had a severe problem with 
stuttering.  His thought pattern seemed to be clear and goal 
directed, and there was no looseness of thought association, 
flight of ideas or other abnormalities of thought form.  He 
denied any hallucinations, or any current suicidal or 
homicidal thoughts.  He was appropriate and friendly and 
held good eye contact.  Based on the interview, the 
veteran's intelligence seemed to be average.  The diagnosis 
was PTSD, of mild to moderate severity.  The current GAF 
score was 50.  Under Axis IV, the report indicated moderate 
to severe psychosocial and environmental stressors based on 
financial problems and chronic medical problems.

The report of a July 20, 1999 VA examination for PTSD 
reflects that the veteran has been married for 45 years, and 
had not been employed over the past twelve months and had 
not worked a regular job since 1980.  He complained that his 
main impediment was his stuttering.  He suffered intrusive 
recollections and distressing dreams and nightmares about 
the war, and had trouble falling asleep.  He experienced 
flashbacks and intense anxiety when exposed to war movies 
which he avoided.  He did not endorse a sense of 
foreshortened future, but stated that sometimes he did not 
care whether he lived or died.  He currently cared about 
living in order to care for his wife who had become ill.  He 
had a fairly severe problem with irritability if he forgot 
his medication.  He reported hypervigilance and an 
exaggerated startle response.

On examination, he was well groomed and appeared to have 
exercised good self-care.  He had a very fidgety and 
restless manner.  His stuttering was quite marked, and he 
would at times utter a curse word and quit trying.  
Nevertheless he was able to communicate fairly well with 
patience from the examiner.  His affect was restricted and 
he appeared anxious.  The veteran's thought processes and 
preoccupations with respect to suicide were that he was 
currently not thinking much about suicide and instead was 
concerned with the well being of his wife.  He indicated 
that he became homicidal some times when attempting to talk 
with someone in the public. There was no indication of 
paranoid ideation or signs of a psychosis.  He was oriented 
in all four spheres.  His judgment was intact and he had 
insight into his current life situation.  His thought 
processes were goal-directed, logical and coherent.  There 
were no hallucinations, delusions, or ideas of reference.  
His memory was intact.

The assessment was that the veteran had a current diagnosis 
of prolonged PTSD, stuttering and a remote history of 
alcohol abuse.  The examiner found the veteran to be 
severely impaired from an occupational viewpoint.  The 
diagnosis was prolonged PTSD, stuttering, remote history of 
alcohol abuse.  The GAF score was 45 which was indicative of 
the veteran's difficulty in human relationships, and his 
difficulty with concentration and irritability.  The 
examiner opined that the veteran would be expected to have 
severe difficulty coping in a job situation in which he had 
to have any interaction with other people.  The examiner 
noted that the veteran was very sensitive about his 
stuttering and tended to become enraged, was quite 
isolative, and his irritability was a marked problem.  He 
currently had barely adequate social supports to sustain 
him.  He was barely capable on managing his own routine 
financial and legal affairs.  His daily activities were 
extremely limited and he appeared to be extremely dependent 
on his wife.  He was quite isolated.  

Also of record are VA and private medical records reflecting 
treatment through August 2002 for different medical 
conditions and disorders, including his psychiatric 
disorder.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue here.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4 (2002).  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).

When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment 
by the regional office of a rating for that disability, the 
rating will be reviewed from the initial date of service 
connection, and if appropriate, "stage ratings," may be 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, ratings will be handled in cases affected by 
changes of medical findings or diagnoses so as to produce 
the greatest degree of stability of disability evaluations 
consistent with pertinent laws and regulations governing 
disability compensation.  The entire record of examinations 
and the medical-industrial history of the veteran will be 
reviewed.  38 C.F.R. § 3.344.

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411, which is the diagnostic code for PTSD.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002). 

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria 
are used.  38 C.F.R. §§ 4.125 to 4.130 (2002).  The changes 
included redesignation of § 4.132 as § 4.130 and the 
revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances 
the nomenclature employed in the diagnosis of mental 
disorders was changed to conform with the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), replacing 
DSM-III-R.

The Board notes that the RO evaluated the veteran's claim 
under the old and revised regulations.  

Under the old, pre-November 1996 criteria, a 50 percent 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment. Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Id. A 100 percent evaluation was warranted (1) when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or 
retain employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2002).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'" Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting DSM-IV).  A GAF score of 61 to 70 
represents some mild symptoms, or some difficulty in social 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  A GAF score of 41 to 
50 represents serious symptoms, or serious impairment in 
social, occupational or school functioning.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the 
old and new rating criteria are for consideration as of the 
effective date of the regulatory change, November 7, 1996.

The evidence reflects that the veteran's PTSD does result in 
significant impairment.  His symptoms include severe 
stuttering and irritability, intense anxiety, intrusive 
thoughts and flashbacks, nightmares and sleep problems, 
depression and isolation. The VA examiner in January 1990 
indicated the veteran's prospects for employment and 
associated increases in self-esteem very unlikely.  However, 
this was based on both his psychiatric and physical health 
problems.  Additionally, VA examinations in September 1990 
and August 1992 assigned GAF scores of 58 and 60 to70, 
respectively which is indicative of moderate and mild 
impairment.  In May 1995 his GAF was 50 which indicates 
serious symptoms.  However, the examiner stated that the 
impairment was mild to moderate.  As such the Board finds 
that prior to July 20, 1999 the degree of impairment 
resulting from the PTSD did not satisfy the criteria for a 
70 percent rating under either the old or revised rating 
criteria.  

However, when examined by the VA on July 20, 1999 his 
symptoms had worsened. The examination showed that the 
veteran would be expected to have severe difficulty coping 
in a job situation in which he had to have any interaction 
with other people. The examiner indicated that 
occupationally he was severely impaired.  Also, his 
stuttering him to become enraged at times with homicidal 
ideation.  His affect was restricted and his concentration 
impaired.  Furthermore, he was isolated and barely able to 
handle his affairs.  Additionally, the VA examiner in 
assigned a GAF score was 45, indicating serious symptoms.

Based on the current evidence it is the judgment of the 
Board that the degree of impairment resulting from PTSD 
satisfies the criteria rating for 100 effective from July 
20, 1999 under Diagnostic Code 9411 in effect prior to 
November 7, 1996. Fenderson v. West, 12 Vet. App. 119 (1999)


ORDER

Entitlement to a 100 percent evaluation for PTSD effective 
from July 20, 1999 is granted subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for the 
veteran's PTSD prior to July 20, 1999 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

